Judgment unanimously affirmed.
Memorandum: Defendant argues on appeal that an "important portion” of Investigator Kelly’s affidavit in support of the search warrants consists of hearsay from the confidential source that was not contained in the confidential source’s affidavit in support of the search warrants, thereby requiring the prosecution to establish the reliability of the confidential source. We disagree. The only missing portion cited by defendant, Investigator Kelly’s reference to "four steakums”, was not an essential part of the application and thus the AguilarSpinelli test for the reliability of the confidential source (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410) does not apply (see, People v Kirby, 168 AD2d 981). We have examined defendant’s remaining issue and find it to be lacking in merit. (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Possession Controlled Substance, 1st Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.